DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/13/2022 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Harrison (US 3607147) .
Harrison teaches an image forming element on a shiny substrate (10) with predetermined movements, comprising: 
a first profile in a form of a protrusion (12, 14) and 
a second profile in a form of a channel (18, 20) embossed on a flat surface of the element on the shiny substrate, wherein the first profile and the second profile each comprise at least two reliefs located on the surface of the element (Figure 2). It would be inherent that at least one relief of the at least two reliefs of each of the first profile and the second profile reflects light at a certain angle of reflection (abstract).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison as applied to claim 1 above, and further in view of Mengel et al. (DE102013019585).
The teachings of claim 1 are as described above.
With respect to claims 2 and 3, it would be obvious to one of ordinary skill in the art to teach that an approach effect of the profiles is apparent when light is reflected in a reflection angle "Ɵ1" and an effect of distancing of the profiles is apparent when light is reflected in an angle of reflection "Ɵ2" (Mengel: Figure 7).  
With respect to claim 5, Mengel et al. teach that the shiny substrate can be a polymeric material having a coating of a metal exhibiting a metallic brightness (paragraph 0032).
With respect to claim 6, Mengel et al. teach that the metal exhibiting a metallic gloss of gold, zinc, or copper (paragraph 0033).
Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison in view of Mengel et al. and Ryzi et al. (WO 2006013215).
Harrison teaches a method for generating reliefs that cause the formation of images with predetermined movements, which occur when the angle of reflection of a light on surfaces with embossed structures is varied, the method comprising: 
providing a substrate (10) having a metallic brightness; 
creating, on a flat surface of the substrate, at least a first profile in a form of a protrusion and a second profile in a form of a channel, wherein each of the first profile and the second profile having at least two reliefs, the second profile being adjacent to the first profile, and separated by a distance; 
obtaining a first image by reflection of the light produced in a first relief of the at least two reliefs of the first profile or the second profile; 
obtaining a second image by the reflection of the light produced in a second relief of the at least two reliefs of the first profile or the second profile; and 
wherein movement of a structure that is embossed creates an optical approach-distance effect between the first profile and the second profile, by the difference of distances between "X1" and "X2".
It would be obvious to one of ordinary skill in the art to teach that an effect of the profiles is apparent when light is reflected in a reflection angle "Ɵ1" and a different effect in an angle of reflection "Ɵ2" (Mengel: Figure 7).  
Although not taught by Harrison, it would have been obvious to teach that embossing is a way to create reliefs, as Ryzi et al. teach that diffractive elements may advantageously comprise diffractive structure recorded in the form of a microrelief reproducible by embossing, UV casting, molding, and embossing into metal, plastic, paper and other materials (description).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA M SENGUPTA whose telephone number is (571)272-6019. The examiner can normally be reached Monday-Friday, 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA M SENGUPTA whose telephone number is (571)272-6019. The examiner can normally be reached Monday-Friday, 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONYA M SENGUPTA/             Primary Examiner, Art Unit 1745